Name: Council Regulation (EEC) No 1742/91 of 13 June 1991 fixing the basic price, the guide level and the seasonal adjustments to the basic price and the guide level for sheepmeat for the 1992 marketing year
 Type: Regulation
 Subject Matter: animal product;  prices
 Date Published: nan

 No L 163 /42 Official Journal of the European Communities 26 . 6 . 91 COUNCIL REGULATION (EEC) No 1742 / 91 of 13 June 1991 fixing the basic price , the guide level and the seasonal adjustments to the basic price and the guide level for sheepmeat for the 1992 marketing year Whereas Article 24 of Regulation (EEC) No 3013 / 89 states that the United Kingdom may grant in Great Britain a premium for the slaughter of sheep provided that prices recorded on the representative markets of that region are below a 'guide level' corresponding to 85 % of the basic price ; whereas the guide level is seasonally adjusted in the same way as the basic price ; whereas the seasonal adjustments to the guide level should also be fixed for the 1992 marketing year , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013 / 89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (*), as last amended by Regulation (EEC) No 1741 / 91 ( 2 ), and in particular Article 3 ( 1 ) and (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 (2 ) of Regulation (EEC) No 3013 / 89 ; Whereas , when the basic price for sheep carcases is fixed, account should be taken of the objectives of the common agricultural policy; whereas the main objectives of the common agricultural policy are , in particular , to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices ; whereas these factors result in the price for the 1992 marketing year being fixed at the level laid down in this Regulation; Whereas the weekly seasonally adjusted amounts applicable to the basic price should be fixed in the light of experience gained during the 1990 marketing year; Article 1 For the 1992 marketing year , the basic price for sheepmeat is hereby fixed at ECU 422,95 per 100 kilograms carcase weight. Article 2 The basic price referred to in Article 1 and the guide level referred to in Article 24 of Regulation (EEC) No 3013 / 89 are hereby seasonally adjusted in accordance with the table set out in the Annex to this Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1992 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY ( ») OJ No L 289 , 7. 10 . 1989 , p. 1 . ( 2 ) See page 41 of this Official Journal . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 65 . ( 4 ) OJ No C 158 , 17. 6 . 1991 . ( s ) OJ No C 159 , 17 . 6 . 1991 . 26 . 6 . 91 Official Journal of the European Communities No L 163 /43 ANNEX 1992 Marketing year (ECU/100 kg carcase weight) Week beginning Week Basic price Guide level 6 January 1992 1 432,17 367,34 13 January 1992 2 440,48 374,41 20 January 1992 3 450,39 382,83 27 January 1992 ' 4 456,99 388,44 3 February 1992 5 465,32 395,52 10 February 1992 6 471,82 401,05 17 February 1992 7 475,47 404,15 24 February 1992 8 478,08 406,37 2 March 1992 9 480,94 408,80 9 March 1992 10 483,34 410,84 16 March 1992 11 484,81 412,09 23 March 1992 12 484,81 412,09 30 March 1992 13 483,89 411,31 6 April 1992 14 483,29 410,80 13 April 1992 15 482,78 410,36 20 April 1992 16 480,55 408,47 27 April 1992 17 480,17 408,14 4 May 1992 18 473,33 402,33 11 May 1992 19 469,39 398,98 18 May 1992 20 463,02 393,57 25 May 1992 21 456,66 388,16 1 June 1992 22 444,39 377,73 8 June 1992 23 433,00 368,05 15 June 1992 24 421,83 358,56 22 June 1992 25 410,55 348,97 29 June 1992 26 399,27 339,38 6 July 1992 27 389,70 331,25 13 July 1992 28 380,45 323,38 20 July 1992 29 376,63 320,14 27 July 1992 30 374,79 318,57 3 August 1992 31 374,10 317,99 10 August 1992 32 374,10 317,99 17 August 1992 33 374,10 317,99 24 August 1992 34 374,10 317,99 31 August 1992 35 374,10 317,99 7 September 1992 36 374,10 317,99 14 September 1992 37 374,10 317,99 21 September 1992 38 374,10 317,99 28 September 1992 39 374,61 318,42 5 October 1992 40 374,61 318,42 12 October 1992 41 374,91 318,67 19 October 1992 42 375,38 319,07 26 October 1992 43 377,32 320,72 2 November 1992 44 380,23 323,20 9 November 1992 45 383,18 325,70 16 November 1992 46 388,70 330,40 23 November 1992 47 394,21 335,08 30 November 1992 48 399,74 339,78 7 December 1992 49. 406,09 345,18 14 December 1992 50 414,43 352,27 21 December 1992 51 422,75 359,34 28 December 1992 52 429,13 364,76